Citation Nr: 0304786	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-19 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a claimed post-
operative back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from December 1972 to December 
1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision of the RO.  

The veteran testified at a hearing before an RO Hearing 
Officer in June 2000.



REMAND

In the VA Form 9, received in November 2002, the veteran 
requested a videoconference hearing before a Member of the 
Board (now Veterans Law Judge).  The record does not reflect 
that he has been afforded the requested hearing.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action:

The RO should take appropriate action to 
schedule the veteran for a video 
conference hearing at the earliest 
available opportunity, following the 
usual procedures under 38 C.F.R. 
§ 20.700(e) (2002).  



The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




